DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-30 are pending. No claims have been amended, cancelled or newly added. 

Response to Arguments
Applicant's arguments filed on Jun 29, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Franceschini et al (US 20090305712 A1), Zhu#1 et al (US 20160119762 A1), Gonsa et al (US 20090010195 A1) and ZHU#2 et al (US 20200267513 A1, Foreign PCT Priority Date: Nov 9, 2017) fails to teach or suggest "transmitting a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session” in claim 1. 
In response the Examiner respectfully disagrees because the supporting paragraph [0098] and [0104] of specification (according to applicant arguments on Feb 07, 2002) discloses: “the UE 1 15-a may provide an identifier of a multicast session corresponding to a multicast QoS flow of a multicast serviceAttorney Docket No. PR039.0 1 (103038.0664) Qualcomm Ref. No. 18411326session” (0098), “each multicast service session may contain one or more QoS flows. As such, the M-UPF 215 may set up bears according to the QoS flows associated with each multicast service session. In some cases, the (R)AN 205 may map the QoS flow in the multicast service session to either a multicast radio bearer or one or5 more unicast radio bearers” (0104). Therefore “mapped to the multicast quality of service flow of the multicast service session” is performed on (R)AN and not by UE, and UE just provides identifier of a multicast session corresponding to a multicast QoS flow of a multicast serviceAttorney Docket No. PR039.0 1 (103038.0664) Qualcomm Ref. No. 18411326session.
ZHU#2’513 teaches: “determining, by the access network device, that the access network device sends the data packet of the first multicast service to the terminal device in a multicast mode … based on any one or more of the following: …quality of a link between the access network device and a terminal device requesting to receive the first multicast service” (par 0060) and “session establishment/modification request message includes indication information. The indication information is used to indicate that a PDU session requested by the first terminal device needs to support a multicast service” (par 0208). Therefore ZHU#2’513 teaches “"transmitting a request to establish a multicast session” in claim 1. Here session in multicast mode to support the multicast service can be equated to multicast session.
ZHU#2’513 further teaches: “AMF needs to select, based on multicast service indication information in the session establishment/modification request of the first terminal device, an SMF supporting the multicast service…. the SMF also needs to select, based on indication information…policy control function (PCF) module supporting the multicast service to establish a PDU-CAN session… SMF obtains PCC rules from a PCF” (par 0211), “SMF may provide a quality of service (QoS) management and configuration function of the multicast service…The function includes: obtaining a QoS parameter corresponding to a QoS flow related to the multicast service, and allocating a quality of service flow identity (QoS flow identity, QFI) to a quality of service flow (QoS flow) of the multicast service; and providing a QoS-related configuration for a gateway device (for example, the UPF). The QoS related configuration includes an SDF template … of the multicast service. The SDF template includes …rules for a data packet of the multicast service, to instruct the UPF to map the data packet of the multicast service to a proper QoS flow for sending” (par 0212). 
From these paragraph, ZHU#2’513 SMF instructs UPF to map the multicast service packet to QOS flow according to multicast service indication information in the session establishment/modification request of the first terminal device, and can be equated to “the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session”; “multicast service indication information” in the session establishment/modification request with session in multicast mode can be equated to “request comprising an identifier of the multicast session”. And thus ZHU#2’513 teaches: “the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session”. Here “QoS flow related to the multicast service, and allocating a quality of service flow identity (QoS flow identity, QFI) to a quality of service flow (QoS flow) of the multicast service” can be equated to “the request identifying a multicast service session comprising at least one multicast quality of service flow” as session establishment request identifies the multicast service by multicast service indication information (par 0208). 
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 16, 28 and 30 that recite similar features. 

If applicant have different opinion on how “map” function is performed, please indicate the supporting document and paragraph in detail. 

The Applicant alleged that the combination of Franceschini et al (US 20090305712 A1), Zhu#1 et al (US 20160119762 A1), Gonsa et al (US 20090010195 A1), ZHU#2 et al (US 20200267513 A1, Foreign PCT Priority Date: Nov 9, 2017) and Navratil et al (US 20210076166 A1, Priority Date: Dec 12, 2017) fails to teach or suggest "wherein the request identifying the multicast service session comprises a multicast packet data unit (M-PDU) session identifier” in claim 8. 
Applicant’s argument about the claim limitation by “gNE or relay node generating a multicast session notification message to an SMF including a PDU session identifier” instead of UE is convincing. The examiner originally interpreted the claim limitation “wherein the request identifying the multicast service session comprises a multicast packet data unit (M-PDU) session identifier”  as “wherein the request identifying the multicast service session, the multicast service session comprises a multicast packet data unit (M-PDU) session identifier”. 
However the prior reference ZHU#2’513 (used to reject independent claim 1 that claim 8 relies on) teaches: “determining, by the access network device, that the access network device sends the data packet of the first multicast service to the terminal device in a multicast mode … based on any one or more of the following: …quality of a link between the access network device and a terminal device requesting to receive the first multicast service” (par 0060) and “session establishment/modification request message includes indication information. The indication information is used to indicate that a PDU session requested by the first terminal device needs to support a multicast service” (par 0208). Therefore ZHU#2’513 teaches "wherein the request identifying the multicast service session comprises a multicast packet data unit (M-PDU) session identifier”. Here session establishment/modification request message includes indication information to deliver data packet in multicast mode can be equated to “the request identifying the multicast service session”, and “indication information…indicate that a PDU session requested by the first terminal device needs to support a multicast service” by multicast mode can be equated to multicast packet data unit (M-PDU) session identifier.
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 16, 28 and 30 that recite similar features.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 12, 16-19, 24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al (US 20090305712 A1) in view of Zhu#1 et al (US 20160119762 A1), and further in view of Gonsa et al (US 20090010195 A1) and ZHU#2 et al (US 20200267513 A1, Foreign PCT Priority Date: Nov 9, 2017).

Regarding claim 1 (Previously Presented), Franceschini’712 discloses a method for wireless communications at a user equipment (UE) (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), 2comprising:  
3transmitting a request to establish a multicast session (see, UE indicates to the network to receive multicast-mode data by specific MBMS bearer service before session start, par 0075-0076), the request identifying a 4multicast service session comprising at least one multicast quality of service flow (see, requesting of MBMS session to provide delivery of IP multicast datagrams with specified QOS, par 0058, 0065, 0075-0076);  
5receiving, from a base station wirelessly communicating with the UE (see, fig. 2, Node B communicates with UEs in wireless network, par 0136), an 6indication of one or more of an activation of the at least one multicast quality of service flow (see, fig. 2, session start triggered by an explicit notification from the BM-SC 120 through node b, par 0077, 0079 and 0136) 7or communication resources for the UE to use to receive multicast packets of the multicast 8service session from a content provider via a tunnel between a first network node and the 9base station (see, UE monitor MBMS notification Indicator Channel to receive MDCH configured by MCCH for MBMS service with session control via a tunnel between GGSN and BERAN (including BSC and BTS) to provide multicast data from information contents sources, par 0054, 0063, 0065, 0091-0109). 
discontinuous reception (DRX) cycle for the multicast service 13session (see, UE utilizes DRX mechanism to process session of MBMS multicast service, par 0087 and 0092);
14receiving information for the at least one multicast quality of service flow (see, UE receives users information about the MBMS service with QOS, parameters required for service activation and other service-related parameters in the service announcement phase, par 0063, 0073), the 15multicast packets carrying downlink data from the base station according to the indicated 16communication resources (see, fig. 2, Node-B multicasts MBMS data packets through UTRAN allocated common DPDCH for downlink MBMS service, par 0097-0098, 0185).
Franceschini’712 discloses all the claim limitations but fails to explicitly teach:
transmitting a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session;
12identifying a discontinuous reception (DRX) cycle for the multicast service 13session; and  
14the 15multicast packets carrying downlink data from the base station according to the indicated 16communication resources and the identified DRX cycle.
the tunnel established for the multicast service session in response to the 10transmitted request from the UE based at least in part on identifying that the multicast service 11session lacks an existing tunnel between the first network node and the base station. 

However Zhu#1’762 from the same field of endeavor (see, fig. 1, wireless communications system includes a plurality of access points, a number of UEs and a core network, par 0038) discloses:
12identifying a discontinuous reception (DRX) cycle for the multicast service 13session (see, fig. 33, UE receives group bearer parameters including DRX configuration from eNB for the multicast/broadcast session, par 0152, 0155, 0167); and  
14the 15multicast packets carrying downlink data from the base station according to the indicated 16communication resources and the identified DRX cycle (see, UE receives multicast/broadcast data transmission on MTCH channels configured by MCCH channel with group DRX configuration from eNB, par 0083, 0167).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Zhu#1’762 into that of Franceschini’712. The motivation would have been to set up MBMS session for PTT/PTX communication for an originating UE and target UEs and send group call setup signaling to the originating UE and the target UEs (par 0152).
The combination of Franceschini’712 and Zhu#1’762 discloses all the claim limitations but fails to explicitly teach: 
transmitting a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session;
the tunnel established for the multicast service session in response to the 10transmitted request from the UE based at least in part on identifying that the multicast service 11session lacks an existing tunnel between the first network node and the base station.  

However Gonsa’195 from the same field of endeavor (see, fig. 1 and 3, mobile communication system with a service provider 101 providing a bidirectional multicast service to a UE 105 via a network entity 102 and a control entity 103, par 0071) discloses: the tunnel established for the multicast service session in response to the 10transmitted request from the UE based at least in part on identifying that the multicast service 11session lacks an existing tunnel between the first network node (see, fig.3, SGSN 205, par 0103) and the base station (see, fig. 1 and 3, UE sends Join message to the GGSN 204 to start MBMS service activation process including activation of MBMS UE context in the network nodes such as RNC and RNC checks the information of the PDP context for registration, system resources including tunnel between the SGSN 1004 and the RNC 1005 is configured according to the activated IMS PDP contexts, par 0092-0093, 0102 and 0107. Noted,  no existing tunnel between SGSN and the RNC when RNC received Join message to start MBMS service activation process since tunnel only establish after MBMS service activated and necessary contexts are established, par 0092-0093).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Gonsa’195 into that of Franceschini’712 modified by Zhu#1’762. The motivation would have been to multicast downlink IMS data from the RNC to the UE utilizing the MBMS service (par 0083).
The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: transmitting a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session.

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: transmitting a request to establish a multicast session (see, fig. 7a 201, terminal device sends AMF fa session establishment/modification request message to trigger a process of establishing or modifying a PDU session supporting a multicast service by multicast mode, par 0060, 0207-0208), the request identifying a multicast service session comprising at least one multicast quality of service flow (see, session establishment/modification request message includes indication information to establish multicast service associating with QOS flow related to the multicast service by multicast mode, par 0060, 0208-0209, 0212), the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session (see, session establishment/modification request message includes indication information to establish multicast service, AMF selects PCF via SMF for PCC rules which providing QoS-related configuration including SDF template to map the data packet of the multicast service by multicast mode to a proper QoS flow for sending, par 0060, 0208-0209, 0211-0212).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).

Regarding claim 4 (Original), Franceschini’712 modified by Zhu#1’762 and Gonsa’195 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: wherein the first network node comprises a 2multicast user plane function (M-UPF).

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: wherein the first network node comprises a 2multicast user plane function (M-UPF) (see, fig. 7A-7B, multicast UPF (m-UPF) to establish an N4 session, par 0211).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).

Regarding claim 8 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: wherein the request identifying the multicast 2service session comprises a multicast packet data unit (M-PDU) session identifier.

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: wherein the request identifying the multicast 2service session comprises a multicast packet data unit (M-PDU) session identifier (see, indication information in session establishment/modification request message indicates that a PDU session requested by the first terminal device needs to support a multicast service by multicast mode, par 0060, 0208).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).

Regarding claim 12 (Original), Franceschini’712 modified by Zhu#1’762 and Gonsa’195 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: wherein the request identifying the multicast 2service session comprises a data network name (DNN).

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: wherein the request identifying the multicast 2service session comprises a data network name (DNN)  (see, request to establish multicast session with information including DNN, par 0207-0208, 0210).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).


Regarding claim 16 (Previously Presented), Franceschini’712 discloses a method for wireless communications at a first network node (see, Fig.1, CN in 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), 2comprising:  
3receiving a request to establish a multicast session for a user equipment (UE) 4via a base station wirelessly communicating with the UE (see, UE indicates to the network through Nobe-B to receive multicast-mode data by specific MBMS bearer service before session start, par 0075-0076 and 0136), the request identifying a multicast 5service session comprising at least one multicast quality of service flow (see, requesting of MBMS session to provide delivery of IP multicast datagrams with specified QOS, par 0058, 0065, 0075-0076).
Franceschini’712 discloses all the claim limitations but fails to explicitly teach:
receiving a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session;
6identifying that the multicast service session lacks a tunnel from a second 7network node to the base station to transport multicast packets of the multicast service session 8from a content provider to the UE via the tunnel; and  
9establishing the tunnel between the second network node and the base station 10in response to the received request from the UE.

However Zhu#1’762 from the same field of endeavor (see, fig. 1, wireless communications system includes a plurality of access points, a number of UEs and a core network, par 0038) discloses:
9establishing the tunnel between the second network node and the base station 10in response to the received request from the UE (note, FIG. 15 and 33, Group-GW assigns GTP-U tunnel between eNB and MME, and creates a group bearer including GTP-U tunnel according to group call setup request for a multicast/broadcast data transmission after UE sends SIP invitation request to establishes an multicast session, par 0101, 0104, 0155).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Zhu#1’762 into that of Franceschini’712. The motivation would have been to set up MBMS session for PTT/PTX communication for an originating UE and target UEs and send group call setup signaling to the originating UE and the target UEs (par 0152).
The combination of Franceschini’712 and Zhu#1’762 discloses all the claim limitations but fails to explicitly teach: 
receiving a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session;
6identifying that the multicast service session lacks a tunnel from a second 7network node to the base station to transport multicast packets of the multicast service session 8from a content provider to the UE via the tunnel.

However Gonsa’195 from the same field of endeavor (see, fig. 1 and 3, mobile communication system with a service provider 101 providing a bidirectional multicast service to a UE 105 via a network entity 102 and a control entity 103, par 0071) discloses: : 6identifying that the multicast service session lacks a tunnel from a second 7network node to the base station (note, RNC receives Join message to start MBMS service activation process and RNC checks the information of the PDP context for registration, par 0102 and 0107) to transport multicast packets of the multicast service session 8from a content provider (see, fig. 1, service provider, par 0071) to the UE via the tunnel (see, no existing tunnel between SGSN and the RNC when RNC receives Join message to start MBMS service activation process since tunnel only establish after MBMS service activated and necessary contexts are established, par 0092-0093).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Gonsa’195 into that of Franceschini’712 modified by Zhu#1’762. The motivation would have been to multicast downlink IMS data from the RNC to the UE utilizing the MBMS service (par 0083).
The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: receiving a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session.

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: receiving a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE (see, fig. 7a 201, AMF receives session establishment/modification request message to trigger a process of establishing or modifying a PDU session supporting a multicast service with multicast mode in wireless system, par 0060, 0207-0208, 0210), the request identifying a multicast service session comprising at least one multicast quality of service flow (see, session establishment/modification request message includes indication information to establish multicast service associating with QOS flow related to the multicast service by multicast mode, par 0060, 0208-0209, 0212), the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session (see, session establishment/modification request message includes indication information to establish multicast service, AMF selects PCF via SMF for PCC rules which providing QoS-related configuration including SDF template to map the data packet of the multicast service by multicast mode to a proper QoS flow for sending, par 0060, 0208-0209, 0211-0212).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).

Regarding claim 17 (Original), Franceschini’712 modified by Zhu#1’762 and Gonsa’195 discloses the method of claim 16 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: wherein the first network node comprises a 2multicast session management function (M-SMF) and the second network node comprises a 3multicast user plane function (M-UPF).

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: wherein the first network node comprises a 2multicast session management function (M-SMF) (see, fig. 7A-7B, multicast SMF (m-SMF) in 5G CN is selected to supporting the multicast service, par 0211. Noted, 5G core network corresponding to first network node as shown in fig. 5) and the second network node comprises a 3multicast user plane function (M-UPF) (see, fig. 7A-7B, multicast UPF (m-UPF) to establish an N4 session, par 0211. Noted, UPF 505 configured to act as the multicast router/switch of a corresponding IP PDU session type corresponding to second network node, par 0134).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).


Regarding claim 18 (Original), Franceschini’712 modified by Gonsa’195 and ZHU#2’513 discloses the method of claim 16 (see, Fig.1, CN in 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
The combination of Franceschini’712, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein establishing the multicast session 2comprises:  3transmitting, from the first network node to the second network node, a 4request for the second network node to set up the tunnel between the second network node 5and the base station.3

However Zhu#1’762 from the same field of endeavor (see, fig. 1, wireless communications system includes a plurality of access points, a number of UEs and a core network, par 0038) discloses: wherein establishing the multicast session (see,  UE receives the multicast/broadcast data transmission through the established group bearer on the PDSCH from the eNB, par 0155) 2comprises:  transmitting, from the first network node (see, fig. 33, Group-GW, par 0155) to the second network node, a 4request for the second network node to set up the tunnel between the second network node (see, fig. 33, MMEs, par 0155) 5and the base station (note, FIG. 15 and 33, Group-GW assigns GTP-U tunnel between eNB and MME, and creates a group bearer including GTP-U tunnel according to group call setup request for a multicast/broadcast data transmission after UE sends SIP invitation request to establishes an multicast session, then Group-GW sends requests to the MMEs to create a group bearer, par 0101, 0104, 0155. Noted, tunnel established between eNB and MME since group bearer assignment request and response between eNB and MME according to fig.33).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Zhu#1’762 into that of Franceschini’712 modified by Gonsa’195 and ZHU#2’513. The motivation would have been to set up MBMS session for PTT/PTX communication for an originating UE and target UEs and send group call setup signaling to the originating UE and the target UEs (par 0152).

Regarding claim 19 (Original), Franceschini’712 discloses the method of claim 16 (see, Fig.1, CN in 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), further comprising:  2generating an identifier for the multicast service session, wherein the request 3identifying the multicast service session comprises the identifier generated by the first 4network node (Note, BM-SC 120 labels each MBMS session with an MBMS session identifier, par 0058. Noted, BM-SC 120 as part of the CN (core network) as shown in fig. 1).

Regarding claim 24 (Original), Franceschini’712 discloses the method of claim 19 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), 2wherein the identifier for the multicast service 2session comprises a multicast packet data unit (M-PDU) session identifier (see, each MBMS (Multimedia Broadcast/Multicast Service) session label with an MBMS session identifier, par 0058).


Regarding claim 28 (Previously Presented), Franceschini’712 discloses an apparatus for wireless communications (see, Fig.1, UE in 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), 2comprising:  
2a processor (note, UE software/firmware implies processor, par 0036), 
3memory coupled with the processor (note, UE software/firmware implies memory coupled with processor to store firmware, par 0036); and  
4instructions stored in the memory and executable by the processor (note, UE with software/firmware, par 0036) to cause the 5apparatus to:  
3transmit a request to establish a multicast session (see, UE indicates to the network to receive multicast-mode data by specific MBMS bearer service before session start, par 0075-0076), the request identifying a 4multicast service session comprising at least one multicast quality of service flow (see, requesting of MBMS session to provide delivery of IP multicast datagrams with specified QOS, par 0058, 0065, 0075-0076);  
5 receive, from a base station wirelessly communicating with the apparatus (see, fig. 2, Node B communicates with UEs in wireless network, par 0136), an indication of communication resources for the apparatus to receive 11multicast packets of the multicast service session from a content provider via a tunnel between a first network node and the base station (see, UE monitor MBMS notification Indicator Channel to receive MDCH configured by MCCH for MBMS service with session control via a tunnel between GGSN and BERAN (including BSC and BTS) to provide multicast data from information contents sources, par 0054, 0063, 0065, 0091-0109). 
discontinuous reception (DRX) cycle for the multicast service 13session (see, UE utilizes DRX mechanism to process session of MBMS multicast service, par 0087 and 0092);
receive the multicast packets from the base station according to the 19indicated communication resources (see, fig. 2, Node-B multicasts MBMS data packets through UTRAN allocated common DPDCH for downlink MBMS service, par 0097-0098, 0185).
Franceschini’712 discloses all the claim limitations but fails to explicitly teach:
transmit a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session;
the tunnel established for theAttorney Docket No. PR039.01 (103038.0664)Qualcomm Ref. No. 184113 6413multicast service session in response to the transmitted request from the apparatus 14based at least in part on identifying that the multicast service session lacks an existing 15tunnel between the first network node and the base station;  
16identify a discontinuous reception (DRX) cycle for the multicast 17service session; and  
18receive the multicast packets from the base station according to the 19indicated communication resources and the identified DRX cycle.

However Zhu#1’762 from the same field of endeavor (see, fig. 1, wireless communications system includes a plurality of access points, a number of UEs and a core network, par 0038) discloses:
12 identify a discontinuous reception (DRX) cycle for the multicast service 13session (see, fig. 33, UE receives group bearer parameters including DRX configuration from eNB for the multicast/broadcast session, par 0152, 0155, 0167); and  
14 receive the multicast packets from the base station according to the 19indicated communication resources and the identified DRX cycle (see, UE receives multicast/broadcast data transmission on MTCH channels configured by MCCH channel with group DRX configuration from eNB, par 0083, 0167).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Zhu#1’762 into that of Franceschini’712. The motivation would have been to set up MBMS session for PTT/PTX communication for an originating UE and target UEs and send group call setup signaling to the originating UE and the target UEs (par 0152).
The combination of Franceschini’712 and Zhu#1’762 discloses all the claim limitations but fails to explicitly teach: 
transmit a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session;
the tunnel established for theAttorney Docket No. PR039.01 (103038.0664)Qualcomm Ref. No. 184113 6413multicast service session in response to the transmitted request from the apparatus 14based at least in part on identifying that the multicast service session lacks an existing 15tunnel between the first network node and the base station.

However Gonsa’195 from the same field of endeavor (see, fig. 1 and 3, mobile communication system with a service provider 101 providing a bidirectional multicast service to a UE 105 via a network entity 102 and a control entity 103, par 0071) discloses: the tunnel established for the multicast service session in response to the 10transmitted request from the apparatus based at least in part on identifying that the multicast service 11session lacks an existing tunnel between the first network node (see, fig.3, SGSN 205, par 0103) and the base station (see, fig. 1 and 3, UE sends Join message to the GGSN 204 to start MBMS service activation process including activation of MBMS UE context in the network nodes such as RNC and RNC checks the information of the PDP context for registration, system resources including tunnel between the SGSN 1004 and the RNC 1005 is configured according to the activated IMS PDP contexts, par 0092-0093, 0102 and 0107. Noted,  no existing tunnel between SGSN and the RNC when RNC received Join message to start MBMS service activation process since tunnel only establish after MBMS service activated and necessary contexts are established, par 0092-0093).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Gonsa’195 into that of Franceschini’712 modified by Zhu#1’762. The motivation would have been to multicast downlink IMS data from the RNC to the UE utilizing the MBMS service (par 0083).
The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: 
transmit a request to establish a multicast session, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session.

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: transmit a request to establish a multicast session (see, fig. 7a 201, terminal device sends AMF fa session establishment/modification request message to trigger a process of establishing or modifying a PDU session supporting a multicast service by multicast mode, par 00060, 0207-0208), the request identifying a multicast service session comprising at least one multicast quality of service flow (see, session establishment/modification request message includes indication information to establish multicast service associating with QOS flow related to the multicast service by multicast mode, par 0060, 0208-0209, 0212), the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session (see, session establishment/modification request message includes indication information to establish multicast service, AMF selects PCF via SMF for PCC rules which providing QoS-related configuration including SDF template to map the data packet of the multicast service by multicast mode to a proper QoS flow for sending, par 0060, 0208-0209, 0211-0212).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).


Regarding claim 30 (Previously Presented), Franceschini’712 discloses an apparatus for wireless communications (see, Fig.1, 3G, CN in network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), 2comprising:  
6receive a request to establish a multicast session for a user equipment 7(UE) via a base station wirelessly communicating with the UE (see, UE indicates to the network through Nobe-B to receive multicast-mode data by specific MBMS bearer service before session start, par 0075-0076 and 0136), the request identifying 8a multicast service session comprising at least one multicast quality of service flow (see, requesting of MBMS session to provide delivery of IP multicast datagrams with specified QOS, par 0058, 0065, 0075-0076).  
Franceschini’712 discloses all the claim limitations but fails to explicitly teach:
2a processor, 
3memory coupled with the processor; and  
4instructions stored in the memory and executable by the processor to cause the 5apparatus to:  
receive a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is manned to the multicast quality of service flow of the multicast service session;
9identify that the multicast service session lacks a tunnel from a second 10apparatus to the base station to transport multicast packets of the multicast service 11session from a content provider to the UE via the tunnel; and  
12establish the tunnel between the second apparatus and the base station 13 in response to the received request from the UE.

However Zhu#1’762 from the same field of endeavor (see, fig. 1, wireless communications system includes a plurality of access points, a number of UEs and a core network, par 0038) discloses:
2a processor (see, fig. 1, processors in nodes of EPC, par 0056 and 0058), 
3memory coupled with the processor (see, fig. 1, memory coupled with processors implied in nodes of EPC by virtue of executing software/instruction sets, par 0056 and 0058); and  
4instructions stored in the memory and executable by the processor to cause the 5apparatus (see, processors in nodes of EPC executes software/instruction, par 0056 and 0058) to:  
12establish the tunnel between the second apparatus and the base station 13 in response to the received request from the UE (note, FIG. 15 and 33, Group-GW assigns GTP-U tunnel between eNB and MME, and creates a group bearer including GTP-U tunnel according to group call setup request for a multicast/broadcast data transmission after UE sends SIP invitation request to establishes an multicast session, par 0101, 0104, 0155).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Zhu#1’762 into that of Franceschini’712. The motivation would have been to set up MBMS session for PTT/PTX communication for an originating UE and target UEs and send group call setup signaling to the originating UE and the target UEs (par 0152).
The combination of Franceschini’712 and Zhu#1’762 discloses all the claim limitations but fails to explicitly teach: 6 
receive a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is manned to the multicast quality of service flow of the multicast service session;
identify that the multicast service session lacks a tunnel from a second 7apparatus to the base station to transport multicast packets of the multicast service session 8from a content provider to the UE via the tunnel.

However Gonsa’195 from the same field of endeavor (see, fig. 1 and 3, mobile communication system with a service provider 101 providing a bidirectional multicast service to a UE 105 via a network entity 102 and a control entity 103, par 0071) discloses: : 6 identify that the multicast service session lacks a tunnel from a second 7apparatus to the base station (note, RNC receives Join message to start MBMS service activation process and RNC checks the information of the PDP context for registration, par 0102 and 0107) to transport multicast packets of the multicast service session 8from a content provider (see, fig. 1, service provider, par 0071) to the UE via the tunnel (see, no existing tunnel between SGSN and the RNC when RNC receives Join message to start MBMS service activation process since tunnel only establish after MBMS service activated and necessary contexts are established, par 0092-0093).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Gonsa’195 into that of Franceschini’712 modified by Zhu#1’762. The motivation would have been to multicast downlink IMS data from the RNC to the UE utilizing the MBMS service (par 0083).
The combination of Franceschini’712, Zhu#1’762 and Gonsa’195 discloses all the claim limitations but fails to explicitly teach: receive a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE, the request identifying a multicast service session comprising at least one multicast quality of service flow, the request comprising an identifier of the multicast session that is manned to the multicast quality of service flow of the multicast service session.

However ZHU#2’513 from the same field of endeavor (see, fig. 1, multicast service transmission method in a wireless communications system architecture including terminal device 110, an access network device 120, a core network device 130 and a data network 160 (DN), par 0173) discloses: receive a request to establish a multicast session for a user equipment (UE) via a base station wirelessly communicating with the UE (see, fig. 7a 201, AMF receives session establishment/modification request message to trigger a process of establishing or modifying a PDU session supporting a multicast service by multicast mode in wireless system, par 0060, 0207-0208, 0210), the request identifying a multicast service session comprising at least one multicast quality of service flow (see, session establishment/modification request message includes indication information to establish multicast service associating with QOS flow related to the multicast service by multicast mode, par 0060, 0208-0209, 0212), the request comprising an identifier of the multicast session that is mapped to the multicast quality of service flow of the multicast service session (see, session establishment/modification request message includes indication information to establish multicast service, AMF selects PCF via SMF for PCC rules which providing QoS-related configuration including SDF template to map the data packet of the multicast service by multicast mode to a proper QoS flow for sending, par 0060, 0208-0209, 0211-0212).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by ZHU#2’513 into that of Franceschini’712 modified by Zhu#1’762 and Gonsa’195. The motivation would have been to establish the PDU session supporting the multicast service (par 0211).

Claims 2, 13, 15, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claims 1, 19 and 28 above, and further in view of Navratil et al (US 20210076166 A1, Priority Date: Dec 12, 2017).

Regarding claim 2 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the request identifying the multicast 2service session comprises a quality of service flow identifier.

However Navratil’166 from the same field of endeavor (see, fig. 1, wireless communication system includes a plurality of UE served by a plurality of BS, par 0104) discloses: wherein the request identifying the multicast 2service session comprises a quality of service flow identifier (see, gNB notifies session management function of the request from UE to join the multicasting/broadcasting group and to perform a subscription check on the request and obtain 5G QoS Identifier (5QI), par 0029, 0041, 0151 and 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to set up multicasting/broadcasting session according to the request from UE (par 0007).


Regarding claim 13 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the request identifying the multicast 2service session comprises network slice information.

However Navratil’166 from the same field of endeavor (see, fig. 1, wireless communication system includes a plurality of UE served by a plurality of BS, par 0104) discloses: wherein the request identifying the multicast 2service session comprises network slice information (see, gNB sends network management message associated with the multicast session comprises multicast packet data unit identifier and a single network slice selection assistance information, par 0029, 0048). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to set up multicasting/broadcasting session according to the request from UE (par 0007).

Regarding claim 15 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the multicast service session 2comprises one tunnel between the first network node and the base station.

However Navratil’166 from the same field of endeavor (see, fig. 1, wireless communication system includes a plurality of UE served by a plurality of BS, par 0104) discloses: wherein the multicast service session 2comprises one tunnel between the first network node and the base station (see, fig. 5, tunnel between the (R)AN 503 and UPF 505 (N3), par 0157. Noted, (R)AN 503 and UPF 505 (N3) corresponding to base station and first network node respectively according to fig. 5)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to set up a multicast IP PDU session (par 0141).


Regarding claim 21 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 19 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the request identifying the multicast 2service session comprises a quality of service flow identifier.

However Navratil’166 from the same field of endeavor (see, fig. 1, wireless communication system includes a plurality of UE served by a plurality of BS, par 0104) discloses: wherein the request identifying the multicast 2service session comprises a quality of service flow identifier (see, gNB notifies session management function of the request from UE to join the multicasting/broadcasting group and to perform a subscription check on the request and obtain 5G QoS Identifier (5QI), par 0029, 0041, 0151 and 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to set up multicasting/broadcasting session according to the request from UE (par 0007).



Regarding claim 29 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the apparatus of claim 28 (see, Fig.1, UE in 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the request identifying the multicast 2service session comprises a quality of service flow identifier.

However Navratil’166 from the same field of endeavor (see, fig. 1, wireless communication system includes a plurality of UE served by a plurality of BS, par 0104) discloses: wherein the request identifying the multicast 2service session comprises a quality of service flow identifier (see, gNB notifies session management function of the request from UE to join the multicasting/broadcasting group and to perform a subscription check on the request and obtain 5G QoS Identifier (5QI), par 0029, 0041, 0151 and 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to set up multicasting/broadcasting session according to the request from UE (par 0007).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claims 1 above, and further in view of Ryu et al (US20190364541A1, Priority Date: Jul 05, 2017).

Regarding claim 3 (Previously Presented), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 2 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the quality of service flow identifier is unique within a service area comprising one or more tracking areas associated with the UE.

However Ryu’541 from the same field of endeavor (see, fig. 1, Evolved Packet System (EPS) including Evolved Packet Core (EPC), par 0078) discloses: wherein the quality of service flow identifier (see, QFI (QoS flow ID), par 0380) is unique within a service area (see, whole PLMN (all PLMN) as a serving area, par 0314) comprising one or more tracking areas (see, a set of tracking area(s) (TAs) in a TAI list, par 0314) associated with the UE (see, QFI (QoS flow ID) is unique in serving area (including multiple tracking area) within the PDU session including always-on PDU session across handover from cell to cell, and supporting tracking area updates, par 0314, 0380, 0426, 0440-0444).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Ryu’541 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to reduce the burden on the network node to select the most appropriate resources for providing services to the UE in the 5G/NextGen system (par 0458).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claim 1 above, and further in view of Gupta et al (WO2017120476a1, Pub Priority Date: Jul 13, 2017).

Regarding claim 5 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055),  further comprising.
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach:  
2transitioning between a sleep state and an awake state to receive the multicast 3packets from the base station according to the identified DRX cycle.

However Gupta’476 from the same field of endeavor (see, fig. 1, wireless communications system 100 includes a plurality of access points  105, a number of UEs 115 and a core network 130, par 0038) discloses: transitioning between a sleep state (see, DRX OFF duration, par 0081) and an awake state (see, DRX ON duration, par 0081) to receive the multicast 3packets from the base station according to the identified DRX cycle (see, UE 115 utilize DRX in multicast communicating with access point 105 according to a multicast DRX cycle (including DRX ON duration and a DRX OFF duration) defined by the access point 105 by powering on radio resources in DRX ON duration and power off receiver resources during DRX OFF durations, par 0031-0032, 0050, 0081, 0083).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Gupta’476 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to conserve power in multicast communication (par 0031).

Regarding claim 6 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 5 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055),  further comprising.
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach:  
2transitioning between the sleep state and the awake state according to a second 3DRX cycle for the UE to receive multicast packets of a second multicast service session.

However Gupta’476 from the same field of endeavor (see, fig. 1, wireless communications system 100 includes a plurality of access points  105, a number of UEs 115 and a core network 130, par 0038) discloses: 2transitioning between the sleep state (see, DRX OFF duration, par 0081) and the awake state (see, DRX OFF duration, par 0081) according to a second 3DRX cycle (see, DRX configuration associated with the SC-MCCH configuration modification by adding a multicast group identifier, par 0090) for the UE to receive multicast packets of a second multicast service session (see, resource indicating component of Access point modifies the SC-MCCH configuration by adding a multicast group identifier and associated DRX configuration changed, resource determining component of UE receives multicast communications via the associated DRX configuration by power on and off during DRX on and off period, par 0031-0032, 0086 and 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Gupta’476 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to utilize a DRX multicast cycle for multicast communications (par 0083).

Regarding claim 7 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 5 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055),  further comprising.
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach:  
2transitioning between the sleep state and the awake state according to a second 3DRX cycle for the UE to receive unicast transmissions from the base station.

However Gupta’476 from the same field of endeavor (see, fig. 1, wireless communications system 100 includes a plurality of access points  105, a number of UEs 115 and a core network 130, par 0038) discloses: 2transitioning between the sleep state and the awake state according to a second 3DRX cycle (see, unicast DRX cycle configured for the UE, par 0083) for the UE to receive unicast transmissions from the base station (see, fig. 9, access point sends unicast packets to UEs separately with unicast DRX cycle configured for the UE, par 0050, 0067, 0083 and 0096).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the apparatus as taught by Gupta’476 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to perform multicast communications using unicast resources (par 0096).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195, ZHU#2’513 and Navratil’166 as applied to claims 8 and 16 above, and further in view of YANG et al (US 20210022063 A1, Priority Date: Dec 12, 2017).

Regarding claim 9 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Navratil’166 discloses the method of claim 8 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055). 
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195, ZHU#2’513 and Navratil’166 discloses all the claim limitations but fails to explicitly teach: wherein the M-PDU session identifier 2comprises a combination of a multicast session management function (M-SMF) identifier and 3a multicast stream identifier generated by a M-SMF.

However YANG’063 from the same field of endeavor (see, , par) discloses: wherein the M-PDU session identifier (see, broadcast session identifier for PDU broadcasting, par 0123, 0136) 2comprises a combination of a multicast session management function (M-SMF) identifier (see, MBS (multimedia broadcast/multicast service) identifier, par 0136, 0148) and 3a multicast stream identifier (see, MBS bearer identifier (MBS Bearer ID) also refer to as broadcast path identifier or a broadcast flow identifier, MBS with MBS identifier setup new broadcast bearer (and thus new MBS bear identifier), par 0136, 0148-0149) generated by a M-SMF (Note, broadcast flow information to indicate a transmission path includes broadcast session identifier (MBS session ID) and MBS bearer identifier (also refer to as broadcast path identifier or a broadcast flow identifier) generated by MBS with MBS identifier, par 0136, 0148-0149).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by YANG’063 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Navratil’166. The motivation would have been to perform the UPF local broadcast breakout on the unicast flow data (par 0128).


Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claims 1 and 21 above, and further in view of Youn et al (US20200275302A1, Priority Date: Sept 22, 2017).

Regarding claim 10 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein a quality of service flow identifier is 2unique to a public land mobile network (PLMN) associated with the base station.

However Youn’302 from the same field of endeavor (see, fig. 1, IP-based mobile communication system for the 3GPP LTE system including SGW, PDN GW, MME, SGSN, and ePDG, par 0086-0090) discloses: wherein a quality of service flow identifier is 2unique to a public land mobile network (PLMN) associated with the base station (Note, QFI is unique within a PDU session and one PDU session belongs to only a specific one network slice instance for selected PLMN with serving base station, par 0265, 0332 and 0390).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Youn’302 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to identify a QoS flow within a 5G system (par 0390).

Regarding claim 23 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 21 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein the quality of service flow identifier 4is unique to a public land mobile network (PLMN) associated with the base station.

However Youn’302 from the same field of endeavor (see, fig. 1, IP-based mobile communication system for the 3GPP LTE system including SGW, PDN GW, MME, SGSN, and ePDG, par 0086-0090) discloses: wherein the quality of service flow identifier 4is unique to a public land mobile network (PLMN) associated with the base station (Note, QFI is unique within a PDU session and one PDU session belongs to only a specific one network slice instance for selected PLMN with serving base station, par 0265, 0332 and 0390).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Youn’302 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to identify a QoS flow within a 5G system (par 0390).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195, ZHU#2’513 and Youn’302 as applied to claim 10, and further in view of Youn et al (US20200275302A1, Priority Date: Sept 22, 2017).

Regarding claim 11 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 10 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055) , further comprising.
The combination of Franceschini’712, Zhu#1’762, Gonsa’195, ZHU#2’513 and Youn’302 discloses all the claim limitations but fails to explicitly teach: receiving the quality of service flow identifier from a second network node, 3wherein the quality of service flow identifier is generated by the second network node.

However Navratil’166 from the same field of endeavor (see, fig. 1, wireless communication system includes a plurality of UE served by a plurality of BS, par 0104) discloses:  2receiving the quality of service flow identifier from a second network node (note, UE sends request to join the multicasting/broadcasting group to the UPF, UPF performs subscription check through SMF and obtains 5G QOS Identifier (5QI)  for the session, par 0008, 0013, 0151 and 0153), 3wherein the quality of service flow identifier is generated by the second network node (see, session management function performs subscription check and obtains 5G quality of service indicator (5QI) for the session, par 0013).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Youn’302. The motivation would have been to set up multicasting/broadcasting session according to the request from UE (par 0007).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claim 1, and further in view of DAO et al (US 20200045753 A1, Pro 62714903 Priority Date: Aug 06, 2018).

Regarding claim 14 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 1 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055) , further comprising.
The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach:  wherein the multicast service session 2comprises a plurality of multicast quality of service flows.

However DAO’753 from the same field of endeavor (see, fig. 2, service-based architecture 300 for a 5G or Next Generation Core Network (5GCN/NGCN/NCN), par 0044) discloses: wherein the multicast service session 2comprises a plurality of multicast quality of service flows (see, establish GC (group communications, multicast communication) session of data flows with QOS requirement of each data flow, par 0006, 0068). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Navratil’166 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to establish GC Session in the CN and the (R)AN node 302 (par 0067).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claim 19 above, and further in view of YANG’063.

Regarding claim 20 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 19 (see, Fig.1, CN in 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach: wherein generating the identifier for the 2multicast service session comprises:  3combining a multicast session management function (M-SMF) identifier for 4the first network node and a multicast stream identifier generated by a M-SMF to generate 5the identifier for the multicast service session.

However YANG’063 from the same field of endeavor (see, fig. 1, network architecture including (R)AN, core network and a plurality of functions, par 0101-0118) discloses: wherein generating the identifier for the 2multicast service session (see, broadcast SMF updates broadcast session identified by the broadcast flow information can be flexibly updated or a new broadcast session can be flexibly established, par 0052-0053) comprises:  3combining a multicast session management function (M-SMF) identifier (see, MBS (multimedia broadcast/multicast service) identifier, par 0136, 0148) for 4the first network node and a multicast stream identifier generated by a M-SMF (see, MBS bearer identifier (MBS Bearer ID) also refer to as broadcast path identifier or a broadcast flow identifier, MBS with MBS identifier setup new broadcast bearer (and thus new MBS bear identifier), par 0136, 0148-0149) to generate 5the identifier for the multicast service session (Note, broadcast flow information to indicate a transmission path for MBS session service includes broadcast session identifier (MBS session ID) and MBS bearer identifier (also refer to as broadcast path identifier or a broadcast flow identifier) generated by MBS with MBS identifier, par 0136, 0148-0149).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by YANG’063 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to perform the UPF local broadcast breakout on the unicast flow data (par 0128).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195, ZHU#2’513 and Navratil’166 as applied to claim 21 above, and further in view of Ryu’541.


Regarding claim 22 (Previously Presented), Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Navratil’166 discloses the method of claim 19 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055).
2 The combination of Franceschini’712, Zhu#1’762, Gonsa’195, ZHU#2’513 and Navratil’166 discloses all the claim limitations but fails to explicitly teach: wherein the quality of service flow identifier is unique within a service area comprising one or more tracking areas associated with the UE.

However Ryu’541 from the same field of endeavor (see, fig. 1, Evolved Packet System (EPS) including Evolved Packet Core (EPC), par 0078) discloses: wherein the quality of service flow identifier (see, QFI (QoS flow ID), par 0380) is unique within a service area (see, whole PLMN (all PLMN) as a serving area, par 0314) comprising one or more tracking areas (see, a set of tracking area(s) (TAs) in a TAI list, par 0314) associated with the UE (see, QFI (QoS flow ID) is unique in serving area (including multiple tracking area) within the PDU session including always-on PDU session across handover from cell to cell, and supporting tracking area updates, par 0314, 0380, 0426, 0440-0444).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Ryu’541 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Navratil’166. The motivation would have been to reduce the burden on the network node to select the most appropriate resources for providing services to the UE in the 5G/NextGen system (par 0458).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195 and ZHU#2’513 as applied to claim 16 above, and further in view of Kotecha et al (US 20090201878 A1).

Regarding claim 25 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses the method of claim 16 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), further comprising.
The combination of Franceschini’712, Zhu#1’762, Gonsa’195 and ZHU#2’513 discloses all the claim limitations but fails to explicitly teach:  2receiving an indicator of a handover of the UE from the base station wirelessly 3communicating with the UE to a target base station; and 4modifying a context of the multicast session for the UE in response to the 5received indicator.

However Kotecha’878 from the same field of endeavor (see, fig. 2, service-based architecture 300 for a 5G or Next Generation Core Network (5GCN/NGCN/NCN), par 0044) discloses: receiving an indicator of a handover of the UE from the base station wirelessly 3communicating with the UE to a target base station (see, fig. 3, SAE GW 206 receives the handover indication from the MS 202 from serving eNB to 3G BS/RNC 212, par 0047-0048); and 4modifying a context of the multicast session for the UE in response to the 5received indicator (see, begins a context transfer procedure after handover indication including context related to multicast session related information and active cell, IP-related context of an active VoIP call changes due to change in network nodes providing access to the IP network 211, par 0048 and 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Kotecha’878 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195 and ZHU#2’513. The motivation would have been to switch between different radio access technologies during an active wireless communication session (par 0010).


Claims 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini’712 in view of Zhu#1’762, and further in view of Gonsa’195, ZHU#2’513 and Kotecha’878 as applied to claim 25 above, and further in view of Stojanovski et al (US 20210168751 A1, Pro Priority Date: Aug 13, 2018).

Regarding claim 26 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Kotecha’878 discloses the method of claim 25 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), further comprising.
The combination of Franceschini’712, Zhu#1’762, Gonsa’195, ZHU#2’513 and Kotecha’878 discloses all the claim limitations but fails to explicitly teach: 2identifying that the target base station is outside a multicast service area for 3the multicast service session, wherein modifying the context comprises rejecting a request to 4enroll the UE in the multicast session and tearing down the multicast session for the UE.

However Stojanovski’751 from the same field of endeavor (see, fig. 4A-4B, non-roaming architecture and a roaming architecture with 3GPP and non-3GPP access in the same PLMN, par 0020) discloses: identifying that the target base station is outside a multicast service area for 3the multicast service session (see, fig. 4C step 10, new AMF determines which PDU Session cannot be supported in the new Registration Area due to S-NSSAIs used in the old Registration Area cannot be served in the target Registration Area during group communication PDU session handover procedure from old AMF to new AMF, par 0070, 0094 and 0189), wherein modifying the context comprises rejecting a request to 4enroll the UE in the multicast session and tearing down the multicast session for the UE (see, fig. 4C step 10, new AMF notifies the rejection to the group communication PDU session in target area and locally release the UE's SM context (and thus the corresponding session), par by 0094 and 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Stojanovski’751 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Kotecha’878. The motivation would have been to fix the issue that old NG-RAN node (e.g. N3IWF) will have N2 connectivity to both AMFs (par 0028-0035).

Regarding claim 27 (Original), Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Kotecha’878 discloses the method of claim 25 (see, Fig.1, 3G network supporting MBMS comprises UTRAN, CN, Nodes B and UEs, par 0053-0055), further comprising.
The combination of Franceschini’712, Zhu#1’762, Gonsa’195, ZHU#2’513 and Kotecha’878 discloses all the claim limitations but fails to explicitly teach: identifying that the target base station is inside a multicast service area for the 3multicast service session, wherein modifying the context comprises enrolling the UE in the 4multicast session.

However Stojanovski’751 from the same field of endeavor (see, fig. 4A-4B, non-roaming architecture and a roaming architecture with 3GPP and non-3GPP access in the same PLMN, par 0020) discloses: 2identifying that the target base station is inside a multicast service area for the 3multicast service session (Note, fig. 4C step 10, new AMF determines if PDU Session can be supported in the new Registration Area according to if S-NSSAIs used in the old Registration Area can be served in the target Registration Area during group communication PDU session handover procedure from old AMF to new AMF, step 17 implies operation for session could be supported and indicate registration accept in step 21, par 0070, 0094, 0118, 0148 and 0189), wherein modifying the context comprises enrolling the UE in the 4multicast session (Note, update UE’s SM Context by Nsmf_PDUSession_UpdateSMContext for group communication PDU session that successfully handover to the target area and indicated registration accept in step 21, par 0070, 0094, 0118, 0131, 0148 and 0189).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention implement the method as taught by Stojanovski’751 into that of Franceschini’712 modified by Zhu#1’762, Gonsa’195, ZHU#2’513 and Kotecha’878. The motivation would have been to fix the issue that old NG-RAN node (e.g. N3IWF) will have N2 connectivity to both AMFs (par 0028-0035).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473